     Case 2:20-cv-01070-KJM-DMC Document 17 Filed 07/27/21 Page 1 of 3


 1   Gregory L. Spallas, Esq. (SBN 129306)
     Adolpho O. Karajah, Esq. (SBN 310785)
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     560 Mission Street, Suite 1010
 3   San Francisco, CA, 94105
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5   akarajah@psalaw.net

 6   Attorneys for Defendant
     WALMART, INC.
 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
     DENISE SHOOP, an individual,                     Federal Case No: 2:20-cv-01070-KJM-DMC
10
                           Plaintiff,                 STIPULATION AND ORDER TO
11                                                    CONTINUE EXPERT WITNESS
            vs.                                       DISCLOSURE DEADLINE, EXPERT
12                                                    DISCOVERY DEADLINE, DISPOSITIVE
     WALMART, INC., a Delaware Corporation;
13   WALMART SUPERCENTER, an unknown                  MOTION DEADLINE AND SETTLEMENT
     entity; and DOES 1 through 20, inclusive,        CONFERENCE DATE
14
                           Defendants.                Removal Date:              May 27, 2020
15                                                    Settl. Conf. Date:         October 22, 2021
                                                      Trial Date:                TBD
16

17          IT IS HEREBY AGREED AND STIPULATED, by and between all parties, through their

18   undersigned counsel, as to the following:

19   1.     On May 27, 2020, Defendant Walmart, Inc. (“Defendant” or “Walmart”) filed its

20          Notice to Court and Adverse Party of Removal to Federal Court.

21   2.     On October 07, 2020, an Initial Status Conference was held in front of the Honorable

22          United States Magistrate Judge Dennis M. Cota where the parties made a telephonic

23          appearance following the filing of their status reports in order to set a litigation

24          schedule pursuant to Federal Rule of Civil Procedure 16(b).

25   3.     On October 19, 2020, Judge Cota issued the Scheduling Order setting, among other

26          deadlines, the parties expert witness disclosure deadline for July 27, 2021, expert

27          discovery deadline for September 30, 2021, Settlement Conference Date for October

28          22, 2021 and dispositive motions to be heard by December 17, 2021.
                                             1
          STIPULATION AND [PROPOSED] ORDER TO CONTINUE EXPERT WITNESS DISCLOSURE
           DEADLINE, EXPERT DISCOVERY DEADLINE, DISPOSITIVE MOTION DEADLINE AND
                               SETTLEMENT CONFERENCE DATE
     Case 2:20-cv-01070-KJM-DMC Document 17 Filed 07/27/21 Page 2 of 3


 1   4.      On June 04, 2021, the parties filed a stipulation requesting that the above-captioned
 2           matter be referred to the Court’s Voluntary Dispute Resolution Program (“VDRP”).
 3   5.      On July 16, 2021, the Honorable Chief United States District Judge issued an Order
 4           referring the matter to Court’s SDR Coordinator, Sujean Park Castelhano, for referral
 5           to VDRP for the convening of a VDRP session to occur as soon as possible.
 6   6.      After diligently inquiring with the Court’s Administrative Assistant Jonathan Crouch
 7           on the status of the referral to VDRP, on July 20, 2021, Mr. Crouch emailed the parties
 8           that he will be sending out a list of available neutrals for the parties to agree on within
 9           14 days from the date of the Order pursuant to Local Rule 271.
10   7.      The current deadline to exchange FRCP 26 Expert Disclosures is July 27, 2021 and
11           expert discovery deadline for September 30, 2021. No trial date has yet been assigned.
12   8.      The parties believe that engaging in the VDRP session prior to the parties expending
13           considerable time and financial resources on expert disclosure and expert discovery
14           would result in a more meaningful VDRP session with the hopes of achieving a
15           complete resolution of the lawsuit.
16   9.      In order to allow the parties the opportunity to engage in a meaningful VDRP session
17           prior to incurring the costs associated with completing expert discovery and
18           retaining/disclosing expert witnesses, the parties request that the expert disclosure
19           deadline, all expert discovery deadlines, settlement conference date and dispositive
20           motion deadline be extended by 120 days.
21   10.     The parties agree that it is in the best interests of all concerned that the expert disclosure
22           deadline, all expert discovery deadlines, settlement conference date and dispositive
23           motion deadline in this matter be continued to allow the parties devote resources
24           toward a potential resolution of this matter prior to trial.
25   11.     This is the first request for a continuance of the above-mentioned deadlines.
26   12.     Good cause exists for granting this request based on the foregoing.
27   13.     This stipulation may be executed in counterparts and by facsimile or PDF signature.
28
                                              2
           STIPULATION AND [PROPOSED] ORDER TO CONTINUE EXPERT WITNESS DISCLOSURE
            DEADLINE, EXPERT DISCOVERY DEADLINE, DISPOSITIVE MOTION DEADLINE AND
                                SETTLEMENT CONFERENCE DATE
     Case 2:20-cv-01070-KJM-DMC Document 17 Filed 07/27/21 Page 3 of 3


 1   DATED: July 22, 2021                        PHILLIPS SPALLAS & ANGSTSADT LLP
 2

 3                                               _____________________________
                                                 Gregory L. Spallas, Esq.
 4                                               Adolpho O. Karajah, Esq.
                                                 Attorneys for Defendant
 5                                               WALMART, INC.
 6

 7   DATED: July 22, 2021                        BLANCO & ARIAS, APC
 8
                                                 ________________________
 9
                                                 Janeth Arias, Esq.
10                                               Angela Leong, Esq.
                                                 Attorneys for Plaintiff
11                                               DENISE SHOOP
12

13                                               ORDER

14          Pursuant to the Parties’ Stipulation to Continue Expert Witness Disclosure Deadline, Expert

15   Discovery Deadline, Dispositive Motion Deadline and Settlement Conference Date with good cause

16   having been shown, IT IS ORDERED the current expert witness disclosure deadline of July 27,

17   2021, expert discovery deadline of September 30, 2021, Settlement Conference Date of October 22,

18   2021 and dispositive motion deadline of December 17, 2021 are all continued for 120 days. The

19   new dates are as follows:

20          Expert witness disclosure deadline – November 22, 2021

21          Expert discovery completion deadline – January 28, 2022

22          Settlement conference – February 21, 2022, at 10:00 a.m., in Redding, California

23          Dispositive motion hearing deadline – April 18, 2022

24   IT IS SO ORDERED:

25   Dated: July 27, 2021
                                                       ____________________________________
26                                                     DENNIS M. COTA
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                            3
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE EXPERT WITNESS DISCLOSURE
          DEADLINE, EXPERT DISCOVERY DEADLINE, DISPOSITIVE MOTION DEADLINE AND
                              SETTLEMENT CONFERENCE DATE
